
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 440
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Engel (for
			 himself and Mr. Rivera) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating H.H. Dorje Chang Buddha III
		  and the Honorable Ben Gilman on being awarded the 2010 World Peace
		  Prize.
	
	
		Whereas H.H. Dorje Chang Buddha III is recognized by the
			 World Peace Prize Awarding Council for his selfless devotion to a wide scope of
			 humanitarian activities directed at people from different communities
			 throughout the world, embracing all races, ethnicities, cultures, and religions
			 through a self-described approach of kindness, peace, and equality to
			 all;
		Whereas the Honorable Ben Gilman is recognized by the
			 World Peace Prize Awarding Council for being a life-long champion of human
			 rights, striving to end world hunger, and fighting illegal narcotics abuse and
			 trafficking; and
		Whereas the Honorable Ben Gilman served 15 terms in the
			 U.S. Congress during which he served as Chairman of the House of
			 Representatives Committee on International Relations, Congressional delegate to
			 the United Nations Vice Chairman of the House Select Committee on Missing
			 Persons in Southeast Asia, and a member of the U.S. Commission on the Ukraine
			 Famine: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates H.H. Dorje Chang Buddha III
			 and the Honorable Ben Gilman on receiving the 2010 World Peace Prize;
			 and
			(2)commends H.H.
			 Dorje Chang Buddha III and the Honorable Ben Gilman for their humanitarian
			 contributions to our society.
			
